NO. 07-02-0166-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                        MAY 9, 2002

                          ______________________________


                            NEWELL M. EVANS, APPELLANT

                                              V.

                GUARANTEED TRANSMISSIONS, ET AL., APPELLEES


                        _________________________________

      FROM THE COUNTY CIVIL COURT AT LAW NO. 1 OF HARRIS COUNTY;

                    NO. 755916; HONORABLE ED LANDRY, JUDGE

                          _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       On February 21, 2002 a Notice of Appeal was filed by appellant Newell M. Evans,

III. By letters dated March 14 and March 20, 2002 the clerk advised appellant that a filing

fee had not been received, TEX . R. APP . P. 5.


       By letter dated April 12, 2002, the clerk advised appellant that the filing fee had still

not been paid, and that unless the filing fee was received on or before April 23, 2002, the

appeal would be subject to dismissal.
        Texas courts do not maintain separate sets of procedural rules for litigants with

counsel and for litigants representing themselves. Mansfield State Bank v. Cohn, 573
S.W.2d 181, 184-85 (Tex. 1978) (Rules of Civil Procedure). Litigants representing

themselves must comply with the same procedural rules as are applicable to represented

parties. Id. Appellant has not complied with the Rules of Appellate Procedure in regard

to his appeal, as noted above.


        The appeal is dismissed pursuant to TEX . R. APP . P. 42.3(c) for appellant’s failure

to comply with TEX . R. APP . P. 20.1 and the subsequent direction of the clerk to pay the

filing fee.


                                                                Per Curiam


Do not publish.




                                              2